Citation Nr: 0217423	
Decision Date: 12/03/02    Archive Date: 12/12/02

DOCKET NO.  02-17 391	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for colorectal cancer 
with metastasis, claimed as the result of exposure to Agent 
Orange (herbicides).

2.  Entitlement to a total rating based on individual 
unemployability (TDIU rating).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

K. Hudson, Counsel



INTRODUCTION

The veteran had active service from October 1968 to May 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an RO rating decision of May 2002 
which denied service connection for colorectal cancer with 
metastasis, and denied a TDIU rating.  


FINDINGS OF FACT

1.  Primary colorectal cancer, with metastasis, began many 
years after service, and is not due to any incident of 
service including Agent Orange exposure during service in 
Vietnam.

2.  The veteran, although unable to work, does not have any 
service-connected disabilities.


CONCLUSIONS OF LAW

1.  Metastatic colorectal cancer was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1116 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2002).

2.  The requirements for a TDIU rating have not been met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 3.321, 3.340, 
3.341, 4.16 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The file shows that by RO correspondence, the rating 
decision, and the statement of the case, the veteran has 
been informed of the evidence necessary to substantiate his 
claims, and of the respective obligations of the VA and him 
to obtain different types of evidence.  Pertinent medical 
records have been obtained.  There is no reasonable 
possibility that any additional assistance, including VA 
examination, would substantiate the claims.  The Board finds 
that the notice and duty to assist provisions of the law 
have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A; 
38 C.F.R. § 3.159; Quartuccio v. Principi, 16 Vet.App. 183 
(2002).

A.  Service connection for metastatic colorectal cancer

The veteran had active service from October 1968 to May 
1970, including service in Vietnam.  Service medical records 
do not show cancer including colorectal cancer.  Private 
treatment records dated from November 1996 to May 1997 show 
that the veteran complained of bleeding from the rectum for 
three weeks, and examination disclosed a small anal fissure.  
In May 1997, he had rectal pain and frequent diarrhea, and 
an examination disclosed an enlarged, tender prostate.  He 
was referred to another physician for a colonoscopy, which 
disclosed a tumor in the rectum and a sigmoid polyp.  The 
pathological diagnosis of the rectal polyp was invasive 
moderately differentiated adenocarcinoma.  After receiving 
these results, Dr. Orgain referred the veteran to another 
physician.  

Records from St. Thomas Hospital dated from June 1997 to 
November 2000 show several hospitalizations and surgical 
procedures for colorectal cancer, with metastasis to the 
liver noted in May 1999 and pulmonary metastasis noted in 
July 2000.  Outpatient records from Tennessee Oncology dated 
from November 1999 to October 2001 show the veteran's 
treatment for metastatic rectal cancer.  

VA treatment records show that in December 2001 the veteran 
transferred his care from Tennessee Oncology, and his 
treatment for metastatic colorectal cancer through VA is 
shown through April 2002.

In June 2002, Dr. Orgain submitted a written statement 
relating that the veteran was exposed to dioxin and agent 
Orange in Vietnam, and that years later he developed colon 
cancer.  Dr. Orgain opined that there was a strong 
possibility that the veteran's cancer was linked to the 
exposure to the chemicals.  

The veteran contends that he developed rectal cancer due to 
his exposure to Agent Orange in Vietnam.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Service connection will be rebuttably presumed for certain 
chronic diseases, including a malignant tumor, which became 
manifest to a compensable degree within the year after 
active service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.

In the case of a veteran who served in the Republic of 
Vietnam during the Vietnam era, service connection based on 
exposure to herbicide agents (e.g., Agent Orange) in Vietnam 
will be presumed for certain specified diseases which are 
manifest after service.  38 U.S.C.A. § 1116; 38 C.F.R. 
§§ 3.307(a)(6), 3.309(e).  Colorectal cancer is not among 
the diseases currently listed in the law as being 
presumptively associated with herbicide exposure. 

Service connection based on herbicide exposure may still be 
established with proof of actual direct causation.  See 
Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  However, 
the Court acknowledged that "[a]ctual causation carries a 
very difficult burden of proof."  Id., at 1042.  The 
veteran's family practice physician, Dr. Orgain, opined that 
there was a strong possibility that the veteran's cancer was 
linked to the exposure to Agent Orange.  However, Dr. Orgain 
referred the veteran to specialists for treatment as soon as 
the cancer (which was also diagnosed by an outside 
specialist) was diagnosed.  There is no indication that he 
has any expertise in epidemiology or oncology in general, or 
Agent Orange exposure in particular, limiting the probative 
value of his statement.  

Claims for service connection based on Agent Orange exposure 
are unique in that entitlement, under the presumptions 
codified in 38 U.S.C.A. § 1116 and 38 C.F.R. §§ 3.307 and 
3.309, is based on an analysis of scientific evidence, 
ordered by statute.  38 U.S.C.A. § 1116(b).  According to 
the Agent Orange Act, National Academy of Sciences (NAS) was 
selected to review and evaluate the available scientific 
evidence regarding associations between diseases and 
exposure to dioxin and other chemical compounds in 
herbicides, as an independent, nonprofit scientific 
organization, with appropriate expertise, and which was not 
part of the Federal Government.  Feb. 6, 1991, P.L. 102-4, § 
3, 105 Stat. 13; Aug. 14, 1991, P.L. 102-86, Title V, § 
503(a), (b)(1), 105 Stat. 424, 425.  

The statute further provides that, after reviewing the data 
provided by NAS, "[i]f the Secretary determines that a 
presumption of service connection is not warranted, the 
Secretary, not later than 60 days after making the 
determination, shall publish in the Federal Register a 
notice of that determination.  The notice shall include an 
explanation of the scientific basis for that determination."  
38 U.S.C.A. § 1116(c)(1)(B).  Pursuant thereto, the 
Secretary has published notice of diseases determined to be 
not associated with exposure to herbicide agents on several 
occasions, most recently on June 24, 2002 (67 FR 42600-08).  

In its most recent update, NAS reported that, with only rare 
exceptions, studies on gastrointestinal tract cancers 
(including colon and rectal cancers) and exposure to 
herbicides in production, from agricultural use, from 
environmental sources, and among veteran populations 
provided no evidence of any increase in risk.  Also, NAS 
noted that among studies of Vietnam veterans there was no 
significant evidence of an association between herbicide 
exposure and any gastrointestinal cancer.  Therefore, NAS 
concluded that there was no new evidence to change the 
previous determination that there is limited or suggestive 
evidence of no association between exposure to herbicides 
and gastrointestinal tract cancer. Taking account of the 
available evidence and the NAS analysis, the VA Secretary 
found that the credible evidence against an association 
between herbicide exposure and gastrointestinal tract cancer 
outweighs the credible evidence for such an association, and 
he determined that a positive association does not exist.  
67 FR 42600, 42607 (2002).  

Given the unique scientific underpinnings of the law 
pertaining to claims for service connection based on Agent 
Orange exposure, and the current conclusion based on the 
studies reviewed by NAS that a positive association does not 
exist between colorectal cancer and Agent Orange exposure, 
Dr. Orgain's conclusory statement does not establish the 
necessary proof of actual causation.  

The weight of the credible evidence establishes that 
metastatic colorectal cancer began years after service, and 
was not caused by any incident of service including 
herbicide exposure in Vietnam.  The condition was not 
incurred in or aggravated by service.  As the preponderance 
of the evidence is against the claim for service connection 
for metastatic colorectal cancer, the benefit-of-the-doubt 
rule does not apply, and the claim must be denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet.App. 49 
(1990).

B.  TDIU Rating

A TDIU rating may be granted if a veteran is unable to 
secure and follow a substantially gainful occupation by 
reason of service-connected disabilities.  38 U.S.C.A. 
§ 1155; 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16.  Although 
the veteran is unemployable due to his cancer, he does not 
have any service-connected disabilities.  Under such 
circumstances, there is no legal basis on which the claim 
can be granted.  The relevant facts as to this issue are not 
in dispute, and it is the law which determines the outcome 
of this case.  As a matter of law, the claim must be denied.  
Sabonis v. Brown, 6 Vet.App. 426 (1994).






ORDER

Service connection for metastatic colorectal cancer is 
denied.

A TDIU rating is denied.



		
L. W. TOBIN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

